By the Court,
Fisher, O. J.:
This was an action brought to this court by petition in error from Albany county, of August term, A. d. 1874.
Frank Wolcott, defendant in error, was United States marshal for the territory of Wyoming, and as such, and as messenger .in bankruptcy, took into his possession a certain lot of cattle claimed to belong to the bankrupt estate of H. Latham & Co., by virtue of certain proceedings and orders duly issued to him by the supreme court of said territory sitting as a court in bankruptcy. That the said Wolcott employed Henry R. Rumsey, plaintiff in error, to take charge of and agist said cattle from some time in the month of January until April, a. d. 1874. That on failure of Wolcott to pay Rumsey tlie amount alleged to be due for said services, said Rumsey brought suit against the said Wolcott, on his official bond, including the sureties in the action. The petition of the plaintiff in the court below, and plaintiff in error here, sets out the matters above stated as his cause of action.
The defendant in the court below, by his counsel, filed a general demurrer, which was sustained by court. The plaintiff brings his case here by petition in error, and assigned as the only error the sustaining of the defendant’s *262demurrer. The question, therefore, for this court to determine is, should the demurrer have been sustained? The plaintiffs petition, which is a part of the record in this case, shows that his claim is for the custody and agisting of the cattle taken into custody of the- marshal, and can only be allowed by the court sitting in bankruptcy upon the presentation in the form of a schedule of costs and expenses actually incurred and paid by the marshal, and cannot be allowed to his deputy or any one else, unless in cases where the deputy is performing all the services as marshal, and his account is made up accordingly: See Bump on Bankruptcy, pages 199 and 463. And the court cannot take into consideration the account of either the marshals, deputies or agents while the marshal himself is present, and acting or performing the duties appertaining to his office.
The law gives no right to any employee of the officer to present his claim in person to the court for allowance, hence if the marshal employs an agent to take property into custody for any other purpose, the agent accepts the trust at the hands of that officer, subject to his own risk, and must look to him for his compensation. If the marshal fraudulently refuses to pay his agent for services rendered, he (the agent) may apply to a court of bankruptcy for such relief as that court may be able to afford him, but even then we conceive that it would be in the discretion of that court.
But we fail to see where any relief can be granted by any court other than a court of bankruptcy. Nor can a suit in any case be sustained upon the official bond of the marshal for a breach of its conditions, for such a claim as is presented in this action.
The civil code of Wyoming, section 85 of the act of December 11, 1873, gives, among other grounds of demurrer, “that the court has no jurisdiction of the person- of the defendant, or the subject of the action.” Now, if the claim of the plaintiff in this case can only be presented through the marshal, and in a bankruptcy court, it follows a priori that the district court can have no jurisdiction, and that the *263action, if brought, must be against the marshal on his contract, and not against him and his bondsmen in any official capacity. .
The ruling of the court below in sustaining the demurrer is therefore sustained, and the defendants discharged with their costs.